Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chin-Brandt, J., at plea; Margulis, J., at sentence), rendered April 7, 2009, convicting him of use of a child in a sexual performance, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of his right to appeal precludes appellate review of his claim that the agreed-upon sentence, which was, in fact, imposed, was excessive (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Benitez, 84 AD3d 826,827 [2011]). Dillon, J.P., Covello, Balkin, Lott and Roman, JJ., concur.